TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 2, 2021



                                      NO. 03-20-00563-CV


                                       C. A. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 3, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.